DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2006/0020988 A1) in view of Yang et al (US 2018/0026733 A1) in view of Hsu (US 20060253876 A1) in view of Kadakia et al (US 2009/0239557 A1). Hereinafter referred as Takagi, Yang, Hsu and Kadakia.
Regarding claims 1 and 12, Takagi teaches a method for forcing automatic updating of meta-programming data using digital video broadcast (DVB) service information (SI) (an object of the present invention is to provide a digital TV signal receiver that can quickly start the readjustment of antenna directions for all channels because it can automatically detect the misalignment of antennas and obtain the latest direction quickly and accurately (page 1 paragraph (0011)), the method comprising: detecting, by a customer premises appliance, an update to SI for at least one DVB content service of a plurality of DVB content services provided to the customer premises appliance via one or more DVB networks (page 4 paragraph (0033)).
However, Takagi is silent in teaching the SI comprising a stream update descriptor; determining, by the customer premises appliance, that the stream update descriptor is asserted. Yang teaches on (page 90 paragraph (1995)) NRT data service provides service on the basis of a request. The broadcast reception device provides to a user an option for automatically updating an NRT data service relating to the service. The broadcast reception device receives from a user an input for auto update of an NRT data service relating to service. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s reference to include the teachings of Yang for a stream update descriptor; determining, by the customer premises appliance, that the stream update descriptor is asserted before the effective filing date of the claimed invention. A useful combination is found on Yang (page 1 paragraph (0001)) the present invention relates to an apparatus for transmitting a broadcast signal, an apparatus for receiving a broadcast signal and methods for transmitting and receiving a broadcast signal.
However, Takagi and Yang are silent in teaching executing, by the customer premises appliance automatically responsive to the determining, an off-schedule meta-programming data (MPD) update at least by: assigning a tuner of the customer premises appliance to obtain updated provider MPD via an MPD service of the plurality of DVB content services. Hsu teaches on (page 2 paragraph (0020)) the satellite software program can also periodically check the backend server to see if updated satellite tuning parameters are available. If so, the satellite software program can either automatically download the updated satellite tuning parameters or present a message to notify the user that the updated satellite tuning parameters are available. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s and Yang’s references to include the teachings of Hsu for executing, by the customer premises appliance automatically responsive to the determining, an off-schedule meta-programming data (MPD) update at least by: assigning a tuner of the customer premises appliance to obtain updated provider MPD via an MPD service of the plurality of DVB content services before the effective filing date of the claimed invention. A useful combination is found on Hsu (page 1 paragraph (0010)) updating satellite tuning parameters stored in a database of a satellite receiver. Wherein the satellite receiver is connected to a satellite dish for receiving satellite television signals. 
However, Takagi, Yang and Hsu are silent in teaching rebuilding local MIPD based on the updated provider MPD, the local MPD stored local to the customer premises appliance and usable by the customer premises appliance to populate a meta-programming user interface by which to display descriptive information about at least some of the plurality of DVB content services. Kadakia teaches on (page 7 paragraph (0075)) the program director evaluates the available content, reconstructs the EPG and instructs the broadcast RDS servers to begin broadcasting a revised RDS message. When regular programming is returned, the program director time offsets the original EPG to synchronize with the broadcast. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s and Hsu’s references to include the teachings of Kadakia for rebuilding local MIPD based on the updated provider MPD, the local MPD stored local to the customer premises appliance and usable by the customer premises appliance to populate a meta-programming user interface before the effective filing date of the claimed invention. A useful combination is found on Kadakia (page 1 paragraph (0008)) a method utilizes Radio Data System (RDS) interactive services at a population of user devices by optimizing available RDS bandwidth while receiving related content via a two-way data channel. 

Regarding claims 10 and 19, Takagi, Yang, Hsu and Kadakia teach the method and customer premise appliance of claims 1 and 12. Yang teaches generating, by the customer premises appliance for output to a display device in communication with the customer premises appliance (page 7 paragraph (0252)), an electronic program guide interface populated with the descriptive information about the at least some of the plurality of DVB content services in accordance with the rebuilt local MPD (page 136 paragraph (2719)). 
Regarding claim 18, Takagi, Yang, Hsu and Kadakia teach the customer premises appliance of claim 12. Yang teaches a display interface to couple with a display appliance, wherein the processor-readable instructions, when executed by the one or more processors, cause the one or more processor to perform steps further comprising outputting the meta-programming user interface (page 6 paragraph (0230)). Kadakia teaches the display appliance in accordance with the rebuilt local MPD (page 7 paragraph (0075)).


Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2006/0020988 A1) in view of Yang et al (US 2018/0026733 A1) in view of Hsu (US 20060253876 A1) in view of Kadakia et al (US 2009/0239557 A1) in view of Beals (US 2014/0186012 A1) in view of Innes et al (US 2017/0085940 A1). Hereinafter referred as Takagi, Yang, Hsu, Kadakia, Beals and Innes.
Regarding claims 2 and 13, Takagi, Yang, Hsu and Kadakia teach the method and customer premise appliance of claims 1 and 12. Yang teaches the customer premises appliance comprises a set of tuners including the tuner (page 63 paragraph (1423)). However, Takagi, Yang, Hsu and Kadakia are silent in teaching determining whether any of the set of tuners is presently idle; directing tuning of a particular tuner of the set of tuners presently to a channel associated with the MIPD service responsive to determining that the particular tuner of the set of tuners is presently idle. Beals teaches on (page 8 paragraph (0065)) one or more additional tuners of the set-top box may be identified that are idle, and the set-top box may assign a tuner of the set-top box to tune to one or more transponder streams. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s, Hsu’s and Kadakia’s references to include the teachings of Beals for determining whether any of the set of tuners is presently idle; directing tuning of a particular tuner of the set of tuners presently to a channel associated with the MIPD service responsive before the effective filing date of the claimed invention. A useful combination is found on Beals (page 1 paragraph (0007)) a media device may be configured for content-based highlight handling of television programming. The media device may include one or more processors and one or more storage devices coupled to the one or more processors, configured to store instructions to cause the one or more processors to process one or more criteria of interest corresponding to user input.
However, Takagi, Yang, Hsu, Kadakia and Beals are silent in teaching scheduling tuning of one of the set of tuners at a subsequent time to the channel associated with the MIPD service responsive to determining that none of the set of tuners is presently idle. Innes teaches on (page 17 paragraph (0131)) if no idle tuner is available, the remainder method may not be performed. In some embodiments, rather than having to identify an idle tuner, a particular tuner may be dedicated to ECM acquisition through patterned transponder stream tuning. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s, Hsu’s, Kadakia’s and Beals’ references to include the teachings of Innes for scheduling tuning of one of the set of tuners at a subsequent time to the channel associated with the MIPD service responsive to determining that none of the set of tuners is presently idle before the effective filing date of the claimed invention. A useful combination is found on Innes (page 1 paragraph (0017)) an outdoor satellite unit in a satellite television implementation may refer to equipment located outside of a particular building, as opposed to one or more receivers located within the building.

Regarding claims 3 and 14, Takagi, Yang, Hsu, Kadakia, Beals and Innes teach the method and customer premise appliance of claims 2 and 13. Innes teaches the scheduling comprises determining the subsequent time as a designated time and scheduling the tuning of the one of the set of tuners at the designated time (page 2 paragraph (0022)).
Regarding claims 4 and 15, Takagi, Yang, Hsu, Kadakia, Beals and Innes teach the method and customer premise appliance of claims 2 and 13. Beals teaches the scheduling comprises: 2 monitoring at least the one of the set of tuners to detect when the at least one of the set of tuners becomes idle (page 8 paragraph (0065)). Innes teaches directing the tuning of the one of the set of tuners responsive to detecting that the at least one of the set of tuners has become idle (page 18 paragraph (0141)).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2006/0020988 A1) in view of Yang et al (US 2018/0026733 A1) in view of Hsu (US 20060253876 A1) in view of Kadakia et al (US 2009/0239557 A1) in view of Kwang et al (US 10,171,849 B1). Hereinafter referred as Takagi, Yang, Hsu, Kadakia and Hwang.
Regarding claim 8, Takagi, Yang, Hsu and Kadakia teach the method of claim 1. However, Takagi, Yang, Hsu and Kadakia are silent in teaching the stream update descriptor is in a Service Description Table (SDT) and/or an Event Information Table (EIT) of the SI. Hwang teaches on (column 35 lines 50-57) the descriptors may be delivered in DVB SI service signaling such as SDT or EIT. 
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s, Hsu’s and Kadakia’s references to include the teachings of Hwang for the stream update descriptor is in a Service Description Table (SDT) and/or an Event Information Table (EIT) of the SI before the effective filing date of the claimed invention. A useful combination is found on Hwang (column 1 lines 17-20) the present invention relates to an apparatus for transmitting a broadcast signal, an apparatus for receiving a broadcast signal and method for transmitting and receiving a broadcast signal.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2006/0020988 A1) in view of Yang et al (US 2018/0026733 A1) in view of Hsu (US 20060253876 A1) in view of Kadakia et al (US 2009/0239557 A1) in view of Govindassamy (US 10,736,005 B1). Hereinafter referred as Takagi, Yang, Hsu, Kadakia and Govindassamy.
Regarding claim 9, Takagi, Yang, Hsu and Kadakia teach the method of claim 1. However, Takagi, Yang, Hsu and Kadakia are silent in teaching the SI comprises a set of descriptor tables identified at least by version identifiers; and the detecting comprises detecting a change in at least one of the version identifiers. Govindassamy teaches on (column 3 lines 65-67) the change-mark of the newly acquired SI is then used as latest version for detecting any future changes in the SI.
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s, Hsu’s and Kadakia’s references to include the teachings of Govindassamy for a set of descriptor tables identified at least by version identifiers; and the detecting comprises detecting a change in at least one of the version identifiers before the effective filing date of the claimed invention. A useful combination is found on Govindassamy (column 7 lines 39-50) in accordance with an aspect of the present disclosure, a method for internet based wireless communication may include: controlling by a processing device at a wireless wide area network (WWAN) establishing an internet based idle.
 
Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2006/0020988 A1) in view of Yang et al (US 2018/0026733 A1) in view of Hsu (US 20060253876 A1) in view of Kadakia et al (US 2009/0239557 A1) in view of Carmack et al (US 10,417,272 B1). Hereinafter referred as Takagi, Yang, Hsu, Kadakia and Carmack.
Regarding claims 11 and 20, Takagi, Yang, Hsu and Kadakia teach the method and customer premise appliance of claims 1 and 12. However, Takagi, Yang, Hsu and Kadakia are silent in teaching generating, by the customer premises appliance for output to a display device in communication with the customer premises appliance, a program search interface by which to provide, responsive to user search queries, portions of the descriptive information about the at least some of the plurality of DVB content services in accordance with the rebuilt local MPD; and populating the program search interface with the search result. Carmack teaches on (column 11 lines 49-60) a user inputting a search query into a search interface may receive auto-populated or suggested search terms. For example, a search interface may receive a large number of search queries relating to a particular episode of a television series shortly after the episode has been broadcast.
Therefore, it would have been obvious at the time of the invention to modify Takagi’s, Yang’s, Hsu’s and Kadakia’s references to include the teachings of Carmak for generating, by the customer premises appliance for output to a display device in communication with the customer premises appliance, a program search interface by which to provide, responsive to user search queries, portions of the descriptive information about the at least some of the plurality of DVB content services in accordance with the rebuilt local MPD; and populating the program search interface with the search result before the effective filing date of the claimed invention. A useful combination is found Carmack (column 2 lines 36-45) existing media content may be processed to generate spoiler data that is indicative of alphanumeric data, audio data, image data, or video data found within the media content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/           Examiner, Art Unit 2424                                                                                                                                                                                             /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424